OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                                                        /




Ifonorabl.Oharley Loakhsrt
Stats Treasurer
Austin, Tents




                             at e.$%lnstthe VlOl%CiQllQf th%
                         auah   parsolld, assoaiationof per-

                     any other oustodlanehipsuoh as was
                     ate Depoe%torg Aat. It was Pll;hia
                     sletwe to hart so providsdt,but far
                      ltimlf suoh pl~evisiaa
                                           was ngt xaader
Honorable Charley Lo&hart, page #r!




to be deposited dth bim, pursuant to the laws aitad above
and applioeble thereto.

                            very truly yotms
                         ATRXUUEYGERi%AL OFTEXAS